AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                         Eastern District of North Carolina
                                                                          )
             UNITED STATES OF AMERICA                                     )        JUDGMENT IN A CRIMINAL CASE
                                  V.                                      )
                   TERESA LYN FLETCHER                                    )
                                                                          )        Case Number: 5:20-CR-442-1-M
                                                                          )        USM Number:
                                                                          )
                                                                          )         Geoffrey Ryan Willis
                                                                          )        Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           2 of Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 1014                  False Statements on a Loan Application                                    8/5/2019                 2




       The defendant is sentenced as provided in pages 2 through         _ _9_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

~ Count(s)        1 of Indictment                         Dis      Dare dismissed on the motion of the United States.
               - - -----------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in econo1mc circumstances.

                                                                          4/6/2021
                                                                         Date oflmpo sition of Judgment




                                                                         Si gnature of Judge




                                                                          RICHARD E. MYERS II , CHIEF UNITED STATES DISTRICT JUDGE
                                                                         Name and Title of Judge




                                                                         Date




                         Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 1 of 9
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                   Judgment -          2_
                                                                                                                Page _ _    of   9
 DEFENDANT: TERESA LYN FLETCHER
 CASE NUMBER: 5:20-CR-442-1-M

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 Count 2: 24 months




      0      The court makes the following reco01IDendations to the Bureau of Prisons:

             The court recommends that the term of imprisonment imposed by this judgment shall run consecutively to the
             defendant's imprisonment in docket number 5:14-CR-120-1 M, in the Eastern District of North Carolina.



      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at    _ _ _ _ _ _ _ _ _ D a.m.                  D p.m.        on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office .


                                                                   RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNJTED ST ATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL




                          Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 2 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment- Page___ of - - ~ - -
DEFENDANT: TERESA LYN FLETCHER
CASE NUMBER: 5:20-CR-442-1-M
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Count 2: 5 years




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    Ill You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    jyf You must cooperate in the collection ofDNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were conv icted of a qualifying offense. (check if applicable)
7.    D Yo u must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                         Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 3 of 9
AO 24 5B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment- Page _ _ _ __ of - - - = - - --
DEFENDANT: TERESA LYN FLETCHER
CASE NUMBER: 5:20-CR-442-1-M

                                        ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must Uve at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity . If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U .S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts. gov.


Defendant's Signature                                                                                      Date
                                                                                                                  - - -- - - - - -- - -




                         Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 4 of 9
AO 245B (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 3C - Supervised Release
                                                                                            Judgment-Page   _ 5_   of       9
DEFENDANT: TERESA LYN FLETCHER
CASE NUMBER: 5:20-CR-442-1-M

                            ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information.




                         Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 5 of 9
AO 245B (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                                              Judgment- Page ____6.__ of      9
DEFENDANT: TERESA LYN FLETCHER
CASE NUMBER : 5:20-CR-442-1-M

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 addiction , drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility.

 The defendant shall participate in a program of mental health treatment, as directed by the probation office.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, includ ing any veh icle , to
 determine compliance with the conditions of this judgment.

 The defendant shall submit to financial or consumer credit counseling as directed by the probation office.

 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 The defendant shall file personal income tax returns for all future years as provided by law.

 The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
 sentence of restitution .




                         Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 6 of 9
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalti es
                                                                                                            Judgment -   Page _ _7
                                                                                                                                 ' ---   of      9
 DEFENDANT: TERESA LYN FLETCHER
 CASE NUMBER: 5:20-CR-442-1-M
                                                 CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment              Restitution                Fine                       AVAA Assessment*             JVTA Assessment**
TOTALS              $   100.00                $ 351 ,900.00            $                          $                            $



 D The determination ofrestitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (A O 245C) will be
       entered after such determination .

 f!1   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

   ame of Payee                                                   Total Loss** *                  Restitution Ordered         Priority or Percentage
  SECU                                                                      $351 ,900.00                    $351,900.00




 TOTALS                                $                   351,900.00              $ _ _ _ _ _3_5_;
                                                                                                 1,_90_0_.0_0_
                                           --------'----

 D      Restitution amount ordered pursuant to plea agreement $
                                                                           ----------
 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

 Ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        ill   the interest requirement is waived for the          D fme      Ill   restitution.

        D the interest requirement for the            D     fme    D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018 , Pub . L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I 09A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.




                           Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 7 of 9
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5A - Criminal Monetary Penalties
                                                                                                Judgment- Page   _ 8_   of      9
DEFENDANT: TERESA LYN FLETCHER
CASE NUMBER : 5:20-CR-442-1-M

                        ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 Should any profit, beyond the amount of the original loan, result from the sale and/or foreclosure on the property, those
 funds are to be diverted to the defendant's unpaid restitution liabilities in her first federal case (5: 14-CR-120-1 M) . The court
 finds that the defendant is w ithout the abil ity to pay interest so interest is, therefore , waived .




                          Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 8 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                       Judgment -   Page __9_ of                9
 DEFENDANT: TERESA LYN FLETCHER
 CASE NUMBER: 5:20-CR-442-1-M

                                                           SCHEDULE OF PAYMENTS

Having assessed tbe defendant' s ability to pay, payment of the total crimi nal monetary penalties is due as fo llows:

A     •     Lump sum payment of$                                    due immediately, balance due


            •     not later than                                         , or
            •     in accordance w ith
                                           •    C,     •    D,
                                                                    •     E, or      D F below; or

B     •     Payment to begin immediately (may be combined with                    D C,          DD, or        D F below); or

 C     D    Payment in equal         _ _ _ _ _ (e. g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e .g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal                            (e. g. , weekly, monthly, quarterly) installments of $      over a period of
                                                                                                               ----
                            (e. g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during tbe tenn of supervised release wi ll commence w ithin _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set tbe payment plan based on an assessment of the defendant ' s ability to pay at that time; or

F      liZl Special instructions regarding the payment of crimjn al monetary penalties:
             The special assessment in the amount of $100.00 shall be due in full immediately. Payment of restitution sha ll be due and payable in fu ll
             immediately. However, if the defendant is unable to pay in full immediately, the special assessment and restitution may be paid through the Inmate
             Finan cial Responsibi lity Program (IFRP). The court orders that the defendant pay a minimum payment of $25 per quarter through the IFRP , if
             available. The court, having considered the defendant's financial resources and ability to pay, orders that any balan ce still owed at the time of
             release shall be paid in installments of $200 per month to begin 60 days after the defendant's release from prison . At the time of the defendant's
             release , the probation officer shall take into consideration the defendant's ability to pay the restitution ordered and shall notify the court of any
             needed modification of th e payment schedule.

Unless the court bas express ly ordered otherwise, if this judgment imposes imprisonment, payment of crimjnal monetary penalties is due during
the period of imprisonment. All crim.inal monetary penalties, except those payments made through the Federal Bureau of Pri sons' Inmate
F inancial Responsibility Program, are made to the clerk of the court.

 Tbe defendant shall receive credi t for all pay ments previously made toward any criminal monetary penalti es imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant N ames                                                           Joint and Several                   Corresponding Payee,
       (including defendant number)                            Total Amo unt                           Amo unt                            if appropriate




 D    The defendant sball pay the cost of prosecution .

 D    Tbe defendant sball pay the fo llowing court cost(s):

 D    Tbe defendant sball fo rfeit tbe defendant ' s interest in the fo llowing property to the Unjted States :




 Payments sball be aJ?plied in the fo llowing order: (1) assessment, (2) restitution princip al, (3) restitution interest, (4) AV AA assessment,
 (5) fin e principal, (o) fine interest, (7) commuruty restitution, (8) JVTA assess ment, (9) penalties, and (J 0) costs, including cost of
 prosecution and court costs.



                          Case 5:20-cr-00442-M Document 34 Filed 04/07/21 Page 9 of 9
